Citation Nr: 0125849	
Decision Date: 11/05/01    Archive Date: 11/13/01	

DOCKET NO.  00-06 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an effective date for payment of additional 
compensation for a dependent spouse prior to October 1, 1998.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from May 1966 to 
March 1968.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 determination by the New 
York, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA) denying the veteran additional 
compensation for his spouse prior to October 1, 1998.  


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.  

2. In April 1968 service connection was granted for 
incomplete paralysis of the sciatic nerve as a residual of a 
gunshot wound of the right thigh, rated 40 percent disabling; 
and for anterior and posterior right thigh scars as residuals 
of a gunshot wound, rated 10 percent disabling.  The combined 
disability rating was 50 percent.  

3.  The veteran has been married to his spouse since 
September [redacted], 1968.  

4.  On September 22, 1998, VA received the veteran's VA Form 
21-686C, Declaration of Status of Dependents.  


CONCLUSION OF LAW

The criteria for an effective date earlier than October 1, 
1998, for payment of additional compensation for a dependent 
spouse have not been met.  38 U.S.C.A. §§ 5101, 5103, 5103A, 
5107, 5111 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.31, 
3.151, 3.401(b) (2000).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Immediately following his discharge from service the veteran 
submitted an Application for Compensation or Pension seeking 
service connection for injuries sustained while serving in 
Vietnam as a result of a gunshot wound.  In a response to a 
question with respect to his marital status the veteran 
reported on this application that he was never married.  

In April 1968 the veteran was granted service connection for 
incomplete paralysis of the sciatic nerve, as a residual of a 
right thigh gunshot wound, rated 40 percent disabling; and 
for right thigh gunshot wound scars rated 10 percent 
disabling.  The combined disability rating was 50 percent.  
The veteran was notified that same month of this award and 
provided VA Form 21-6782, Original Disability Compensation.  

Following a May 1969 VA compensation examination, a rating 
action in August 1969 recharacterized the veteran's service-
connected disorders as paralysis of the peroneal nerve and 
residuals of muscle injuries Group XIII and XIV, anterior and 
posterior right thigh.  Each of these disabilities was rated 
30 percent disabling.  The combined disability rating 
remained at 50 percent and has been in effect since that 
time.  On the veteran's VA examination in May 1969 the 
veteran reported being married.  

With an award letter from the RO to the veteran dated in 
August 1972, VA Form 21-6782 was again enclosed.

In a statement dated in August 1998 the veteran reported that 
he has been receiving VA benefits based on service connection 
disability, rated 50 percent disabling, and has never been 
paid for his dependents.  He requested retroactive benefits 
back to the time of his marriage in 1968.  

On September 22, 1998, the RO received the veteran's VA Form 
21-686C, Declaration of Status of Dependents.  The veteran on 
this form reported being married to his spouse since 
September [redacted], 1968.  Received with this form was a copy of 
the veteran's certificate of marriage.  

In June 1999 the RO notified the veteran that it had amended 
his disability compensation to include additional benefits 
for his spouse and assigned an effective date for these 
benefits from October 1, 1998.  (Payment of monetary benefits 
based on an increased award of compensation may not be made 
for any period before the first day of the calendar month 
following the month in which the award became effective.  
38 U.S.C.A. § 5111; 38 C.F.R. § 3.31).  In this notification 
letter the RO informed the veteran that he had been advised 
in April 1968 and in August 1972 by VA Form 21-6782 of the 
need for dependency information and of the evidence required 
to effectuate adding dependents to his VA compensation award.

In June 1999 the veteran submitted a notice of disagreement 
with the October 1, 1998, effective date for the grant of 
additional compensation contending that he had never received 
VA Form 21-6782 in April 1968 or in August 1972 and, thus, 
was never properly advised of his right to receive additional 
compensation for dependents.  

In his June 2000 substantive appeal the veteran reiterated 
that he was not advised by VA in 1968 when he married his 
spouse that she could be claimed as a dependent for 
additional VA compensation payment purposes.  

Analysis

As to the requirement of the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(hereinafter VCAA), by virtue of a June 1999 administrative 
decision from which this appeal ensued as well as the 
January 2000 statement of the case the veteran was given the 
information describing the evidence necessary to substantiate 
his claim.  Furthermore, he has been provided with the laws 
and regulations pertinent to his claim, has been afforded the 
opportunity to present arguments in favor of his claim, and 
has, in fact, provided such arguments.  The veteran has not 
indicated the existence of any relevant evidence that has not 
been obtained by the RO. Moreover, the facts of this case are 
not disputed to the extent that further evidentiary 
development would serve any useful purpose.  Thus, under the 
circumstances the VA has satisfied its duty to notify and 
assist the veteran in this case and no further assistance to 
the veteran is required.  38 U.S.C.A. §§ 5103, 5103A.  

The veteran essentially contends that he is entitled to an 
earlier effective date for the payment of benefits by reasons 
of a dependent spouse.  He contends that additional 
compensation should have been effective September [redacted], 1968, 
the date of his marriage.  

The pertinent law extant in 1968 when the veteran was 
initially awarded service connection for his gunshot wound 
residuals provided that veterans who are entitled to 
compensation for service-connected disabilities are entitled 
to additional compensation for dependents provided that the 
disability is not rated less than 50 per centum.  38 U.S.C.A. 
§ 315 (West 1964).  The veteran was thus entitled to 
additional compensation for his dependent spouse at the time 
of his marriage.  (Later legislation, Pub. L. 95-479 
effective October 1, 1978, authorized payments for dependents 
of veterans with disability ratings of 30 percent or more).  

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 C.F.R. § 3.400 
(2000).  

Awards of additional compensation for dependents shall be 
effective the latest of the following dates:  

(1) Date of claim.  This term means the 
following listed in order of 
applicability:  

(i) Date of veteran's marriage or 
birth of his or her child, or 
adoption of child, if the evidence 
of the event is received within one 
year of the event; otherwise,  

(ii) Date notice is received of the 
dependent's existence, if evidence 
is received within one year of VA 
request.  

(2) Date dependency arises; 

(3) Effective date of the qualifying 
disability rating provided evidence of 
dependency is received within one year of 
notification of such rating; or 

(4) Date of commencement of veteran's 
award.  

38 C.F.R. § 3.401(b).  

Regardless of VA regulations concerning effective dates or 
awards, and except as provided in 38 C.F.R. § 3.31(c), 
payment of monetary benefits based on original, reopened or 
increased awards of compensation, pension or dependency and 
indemnity compensation may not be made for any period prior 
to the first day of the calendar month following the month in 
which the award became effective.  However, beneficiaries 
will be deemed to be in receipt of monetary benefits during 
the period between the effective date of the award and the 
date payment commences for the purposes of all laws 
administered by VA except that nothing in this section will 
be construed as preventing the receipt of retired or 
retirement pay prior to the effective date or waiver of such 
pay in accordance with 38 U.S.C.A. § 5305.  For the purposes 
of this section the term "increased award" means an award 
that is increased because of an added dependent, increase in 
disability or disability rating, or reduction in income.  The 
provisions of this section apply to all original, reopened, 
or increased awards unless such awards provide only for 
continuity of entitlement with no increase in rate of 
payment.  38 C.F.R. § 3.31.  

In order to receive an additional payment for a spouse and 
children, it is not enough that the veteran becomes married 
or a child is born.  Sufficient proof of marriage and birth 
is necessary as set forth in 38 C.F.R. §§ 3.204, 3.205, 
3.209, 3.216(2).  

Prior to November 4, 1996, the classes of evidence necessary 
to establish marriage, age, or relationships were those 
listed in 38 C.F.R. § 3.205, 3.209.  38 C.F.R. § 3.204 
(1996).  These classes of evidence included a copy of the 
certified or attested public record of marriage, the 
affidavit of the clergyman or magistrate who officiated or 
the affidavits or certified statements of two or more 
eyewitnesses to the ceremony.  

The provisions of 38 C.F.R. § 3.204 (2000) (effective 
November 4, 1996) now provide that VA will accept, for the 
purpose of determining entitlement to benefits under laws 
administered by VA, the written statement of a claimant as 
proof of marriage, dissolution of a marriage, birth of a 
child, or death of a dependent, provided that the statement 
contains:  The date (month and year) and place of the event; 
the full name and relationship of the other person to the 
claimant; and where the claimant's dependent child does not 
reside with the claimant, the name and address of the person 
who has custody of the child.  In addition, a claimant must 
provide the Social Security number of any dependent on whose 
behalf he or she is seeking benefits (see 38 C.F.R. 
§ 3.216(b)).  

In this case, the RO granted the veteran service connection 
for his gunshot wound residuals and awarded the veteran a 
combined 50 percent disability evaluation rating in 
April 1968.  The veteran was notified of that award the same 
month in a letter sent to his address of record.  Enclosed 
with this letter, and with the August 1972 letter, was a VA 
Form 21-6782, which informs the veteran of an award of 
disability compensation and the conditions affecting his/her 
right to payment.  Information provided to the veteran on 
this form included a notification that veterans rated 
50 percent or more disabled may be granted additional 
compensation for a wife, child or dependent parents.  It was 
further explained that for establishing the existence of a 
wife and child it was necessary to submit a copy of the 
marriage certificate and/or birth certificate, respectively, 
as well as a declaration of marital status.  

Review of the evidence reveals that the copy of the veteran's 
marriage certificate and a Declaration of Status of a 
Dependent form were not received at the RO until 
September 22, 1998.  There is no evidence that the veteran 
submitted the evidence required to establish proof of his 
marriage prior to this date and the veteran does not contend 
otherwise.  Thus, the proper date of commencement for 
payments of benefits by reason of a dependent spouse is 
determined according to the provisions of 38 C.F.R. 
§ 3.401(b).  

38 C.F.R. § 3.401(b) provides that awards of additional 
compensation for dependents shall be the latest of the 
following dates:  

(1) Date of claim.  This term means the 
following listed in order of 
applicability.  

(i) Date of veteran's marriage or 
birth of his child or adoption of a 
child if the evidence is received 
within one year of the event; 
otherwise

(ii) Date notice is received of the 
dependent's existence, if evidence 
is received within one year of VA 
request.  

(2) Date dependency arises.  

(3) Effective date of the qualifying 
disability rating provided evidence of 
dependency is received within one year of 
notification of such rating action.  

(4) Date of commencement of veteran's 
award.  

Here while the veteran's spouse's dependency may have arisen 
in September 1968 the date of receipt of documentation of the 
existence of the marriage was not until September 1998.  
Clearly this is the latest date under the above noted 
regulations.  The effective date cannot be, as the veteran 
contends, the date of the marriage since evidence of this 
marriage was not received within one year of the event.  
Therefore, payment of additional compensation for a dependent 
spouse could not be made effective until October 1, 1998, the 
first day of the month after the veteran became entitled to 
the additional benefit.  See 38 C.F.R. § 3.31.  

While the veteran has argued that he was not provided with VA 
Form 21-6782 by the RO the Board notes that clear evidence to 
the contrary is required to rebut the presumption of 
regularity.  Ashley v. Derwinski, 2 Vet. App. 307 (1992), 
(quoting United States v. Chemical Foundation, 272 U.S. 1, 
14-15 (1926)).  While the Ashley case dealt with regularity 
and procedures at the Board, in Mindenhall v. Brown, 7 Vet. 
App. 271 (1994), the Court applied the presumption of 
regularity to proceedings at the RO level such as in the 
instant case.  The Court specifically held that a statement 
such as the one from the veteran, standing alone, was not 
sufficient to rebut the presumption of regularity in RO 
operations.  The veteran's contention that VA Form 21-6782 
was not provided, standing alone, is insufficient evidence to 
rebut the presumption of regularity.  This is especially so 
when the evidence on file shows that this form was mailed to 
him as an enclosure in the April 1968 and August 1972 letters 
regarding his award of VA compensation.  

When the veteran was examined by VA in May 1969 his examiner 
noted that he was married.  This notation however cannot 
serve as a basis for benefits for the veteran's spouse.  
Statements made during an examination are not among the forms 
of acceptable proof of a marriage.  See 38 C.F.R. §§ 3.204, 
3.205 (1996) and (2000).  Nor, in the judgment of the Board, 
did this statement to the examining physician indicate an 
intent to apply for a dependency allowance for his wife, such 
as to satisfy the definition of an informal claim.  See 
38 C.F.R. § 3.155(a).  And, even if it did, the August 1972 
enclosure informed him of the specific evidence necessary to 
complete such a claim; such evidence was not received within 
the year thereafter.  Thus, the putative claim would be 
considered abandoned.  See 38 C.F.R. § 3.158(a).

In sum, the Board has carefully considered the doctrine of 
reasonable doubt and the veteran's contentions but finds that 
the evidence in this case preponderates against allowance of 
the benefit sought.  

`
ORDER

Entitlement to an effective date prior to October 1, 1998, 
for payment of additional compensation for a dependent spouse 
is denied.  



		
	J. E. Day
	Member, Board of Veterans' Appeals



 

